         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

TOLISIA S. RUSH                                                                         PLAINTIFF

VS.                                                                   1:20cv72-GHD-RP
                                                           CAUSE NO. _____________________

WISE STAFFING SERVICES, INC., d/b/a
DAY-HELP, LLC; PACCAR ENGINE
COMPANY, INC.; and BAUCOM BUILDING
MAINTENANCE, INC.                                                                  DEFENDANTS

                                                                      JURY TRIAL DEMANDED


                                          COMPLAINT


         This is an action to recover actual and punitive damages for gender and disability

discrimination, and for malicious interference with contract. Plaintiff shows the Court the following

facts:

                                                 1.

         Plaintiff TOLISIA S. RUSH is an adult resident citizen of 20 Babs Road, West Point, Clay

County, Mississippi 39773.

                                                 2.

         Defendant WISE STAFFING SERVICES, INC., d/b/a Day-Help, LLC (“Wise Staffing”) is

a Mississippi Corporation. Defendant may be served with process upon its registered agent, Patricia

Pannell, 432 Magazine Street, Tupelo, Mississippi 38801.

         Defendant BAUCOM BUILDING MAINTENANCE, INC. (“Baucom”)is a Mississippi

Corporation. Defendant may be served with process upon its registered agent, Leslie Baucom, 5380

Highway 182 East, Columbus, Mississippi 39704.

00345353.WPD
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 2 of 7 PageID #: 2




        Defendant PACCAR ENGINE COMPANY, (“PACCAR”)is a Mississippi corporation that

does business in Lowndes County, Mississippi. Defendant may be served with process upon its

registered agent, Corporation Service Company, 7716 Old Canton Road, Suite C, Madison,

Mississippi 39110. Defendant in the business of manufacturing engines.

                                                    3.

        Plaintiff brings this action to redress claims of sex discrimination arising under Title VII of

the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, and discrimination under

the Americans with Disabilities Act, ("ADA"), 42 U.S.C. §             12101, et. seq.     This Court has

supplemental jurisdiction for a state law claim of malicious interference with employment.

                                                    4.

        Around July 2016, Plaintiff was hired by Wise Staffing to work for Baucom, an independent

contractor at PACCAR, in Columbus, Mississippi.           Plaintiff’s immediate supervisor was Tommy

Fisher, who was the top person for Baucom at the PACCAR facility.

                                                   5.

        At the time Plaintiff was hired, she informed her supervisor, Tommy Fisher, that she had pins

in her left arm and wrist as a result of a car accident that occurred around 2006. For the first two (2)

weeks of her employment, Plaintiff wrapped incomplete motors and head. After two (2) weeks, she

was asked to begin wrapping completed motors. Plaintiff informed Fisher that she would not be able

to do that job because of her wrist/arm limitations.     Fisher told Plaintiff not to worry about that; the

men would wrap the completed motors and the women would wrap the uncompleted motors. To

Plaintiff’s knowledge, the men always wrapped the completed motors while Plaintiff worked for

Baucom at PACCAR.


00345353.WPD                                        2
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 3 of 7 PageID #: 3




                                                  6.

        When Plaintiff first started at PACCAR, the crews were working three (3) shifts. There were

four (4) employees on each shift - two (2) male and two (2) female. Sometime around 2017, the

plant reduced to only two (2) shifts, with only two (2) employees working on each crew. Still,

Baucom maintained a gender balance on each crew, this time one male and one female. Upon

information and belief, the eight (8) persons who lost their jobs with Baucom at PACCAR from the

downsizing were moved to other facilities by Baucom.

                                                  7.

        Plaintiff was an excellent employee and, to her knowledge, did not receive any write ups or

disciplinary actions. However, in late 2018, everything would change.

                                                  8.

        Around November 2018, Plaintiff’s crew partner, Devoris O’Neal, missed several days of

work because of a death in his family. While O’Neal was out, the female from the other shift, Helen

Coleman assisted Plaintiff during part of THE shift. On one of those days that O’Neal was out, two

(2) PACCAR employees, Zavier Jones and Quentell Lowery, were trying to wrap a completed motor,

but were not able to do so. They asked Plaintiff to do it. Plaintiff told Jones and Lowery that she

was unable to do it because of the pins in her arm/wrist. Lowery told Plaintiff that he would have

to talk to his supervisor, Jake Vidrine, about this. Plaintiff told her supervisor, Tommy Fisher, about

the problem. Fisher talked to Lowery and told Plaintiff to just prep it from now on, and someone

else would put it on the pallets.




00345353.WPD                                       3
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 4 of 7 PageID #: 4




                                                   9.

        Prior to this incident, Plaintiff had no issues with Jones or Lowery. After the incident, they

claimed to find many faults with her work. Jones and Lowery would not bring the work order to

Plaintiff until after her shift, and then complain to his boss that Plaintiff was not doing anything.

There were no complaints about Plaintiff’s male co-worker, even though he often sat in his car and

smoked, even though the facility was a no smoking facility.

                                                   10.

        Prior to the incident, Lowery told Plaintiff that is was acceptable for her to sit down if she

was caught up.     After the incident, Plaintiff received complaints about her sitting. To Plaintiff’s

knowledge, no one never complained about her male co-worker sitting in his car and smoking. In

fact, Plaintiff’s male co-worker, O’Neal, would come to work drunk on some occasions, and the

PACCAR male workers thought it was funny, even though he was operating a forklift and could

have hurt himself or someone else.

                                                  11.

        On February 13, 2019, Tommy Fisher told Plaintiff that Jake Vidrine wants her gone.

Plaintiff asked why. Fisher told Plaintiff that Vidrine said they needed employees who could do the

whole job. Fisher also mentioned that he did not like the fact that Plaintiff was sitting down on

occasion.

                                                  12.

        That same day, when Fisher walked Plaintiff to the parking lot, he called Byron LNU trying

to find a place to move Plaintiff to work. However, Bryon told Fisher he had no place to put her.




00345353.WPD                                        4
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 5 of 7 PageID #: 5




Since that day, Defendant Baucom has not offered to move Plaintiff to any other facility, effectively

firing her.

                                                       13.

         After February 13, 2019, Plaintiff called Wise Staffing practically every week, but was

repeatedly told that it did not have any work for her.

                                                       14.

         Plaintiff applied for unemployment benefits and was awarded benefits. If Plaintiff had turned

down employment, as Defendant Baucom falsely claims in its position statement to the EEOC,

Plaintiff would not have been eligible for benefits.

                                                       15.

         In April 2019, one of Plaintiff’s friends, who worked at Columbus Marble Works through

Wise Staffing, told Plaintiff she was leaving Columbus Marble Works for a job at Yokohama in

West Point. Plaintiff called Wise Staffing about this opening, and she was hired for the position.

However, the job paid substantially less than she was making with Defendants.

                                                       16.

         Plaintiff has filed EEOC charges and received the right to sue letters against Defendants, and

are attached hereto. Specifically: (a) the EEOC charge and right to sue letter regarding Defendant

Wise Staffing are attached hereto as Exhibits “A” and “B”; (b) the EEOC charge and right to sue

letter regarding Defendant PACCAR are attached hereto as Exhibits “C” and “D”; the EEOC charge

and right to sue letter regarding Defendant Baucom are attached hereto as Exhibits “E” and “F.”

                                                       17.

         Defendants are liable to Plaintiff for the following:


00345353.WPD                                            5
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 6 of 7 PageID #: 6




        A.      Defendant Wise Staffing is liable to Plaintiff for gender discrimination and
                disability discrimination. Plaintiff is able to work, but Defendant regarded
                her as having a disability;

        B.      Defendant Baucom is liable to Plaintiff for gender discrimination and
                disability discrimination. Plaintiff is able to work, but Defendant regarded
                her as having a disability; and

        C.      Defendant PACCAR is liable to Plaintiff for malicious interference with
                employment, in that:


                1.      Defendant PACCAR’s actions were intentional and willful;

                2.      Defendant PACCAR’s actions were calculated to cause
                        Plaintiff’s damages in her lawful employment by causing her
                        to be terminated;

                3.      Defendant PACCAR’s actions were done for the unlawful
                        purpose of causing to be terminated without right or
                        justifiable excuse; and

                4.      Plaintiff suffered actual losses in the form of lost income and
                        mental anxiety and stress.

                                                  18.

        Plaintiff’s discharge has caused mental anxiety and stress and lost income.       Defendants

actions are outrageous such that punitive damages are due.

                                     REQUEST FOR RELIEF

        Plaintiff, therefore, requests actual and punitive damages, as might be determined by a jury,

reinstatement and/or front pay, and reasonable attorney fees and costs.




00345353.WPD                                       6
         Case: 1:20-cv-00072-GHD-RP Doc #: 1 Filed: 04/15/20 7 of 7 PageID #: 7




        RESPECTFULLY SUBMITTED, this the 15th day of April, 2020.

                                         TOLISIA S. RUSH, Plaintiff


                                  By:    /s/ JIM WAIDE
                                         Jim Waide, MS Bar No. 6857
                                         Ron Woodruff, MS Bar No. 100391
                                         waide@waidelaw.com
                                         WAIDE & ASSOCIATES, P.A.
                                         332 North Spring Street
                                         Tupelo, MS 38804-3955
                                         Post Office Box 1357
                                         Tupelo, MS 38802-1357
                                         (662) 842-7324 / Telephone
                                         (662) 842-8056 / Facsimile

                                         ATTORNEYS FOR PLAINTIFF




00345353.WPD                                7
